                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


CHRISTOPHER LEE PILLOW,

                      Petitioner,

                                                     CASE NO. 2:19-CV-12432
v.                                                   HONORABLE SEAN F. COX

DEWAYNE BURTON,

                  Respondent.
__________________________________/

       ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION

       This matter is before the Court on Petitioner’s motion for reconsideration concerning the

Court’s February 28, 2020 opinion and order dismissing without prejudice his federal habeas

petition and denying without prejudice his pending motions. The Court also denied a certificate of

appealability.

       Having reviewed the matter, the Court finds no reason to reconsider its decision. A motion

for reconsideration which presents issues already ruled upon by the Court, either expressly or by

reasonable implication, will not be granted. See Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D.

Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp. 951, 952 (E.D. Mich. 1997).

Petitioner raises such issues in his motion. The Court notes that it was aware of his pending

mandamus action in the United States Court of Appeals for the Sixth Circuit when it issued its

decision. That action does not affect the Court’s ruling, nor does it require a stay of these

proceedings. Petitioner also fails to meet his burden of showing a palpable defect by which the

Court has been misled or his burden of showing that a different disposition must result from a

correction thereof, as required by Local Rule 7.1(h)(3). Accordingly, the Court denies Petitioner’s
motion for reconsideration. This case remains closed.

       IT IS SO ORDERED.



                                                   s/Sean F. Cox
                                                   SEAN F. COX
                                                   UNITED STATES DISTRICT JUDGE

Dated: March 19, 2020




                                               2
